                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

FREDRICK ERNEST GRAHAM,                          )
                                                 )
               Movant,                           )
                                                 )
       V.                                        )           No. 4:18-CV-1463 RLW
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on movant's motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255. The motion appears to be untimely. As a result, the Court will

order movant to show cause why the motion should not be summarily dismissed.

       Movant was found guilty by a jury on August 13, 2015, of felon in possession of a firearm.

On February 3, 2016, the Court sentenced movant to 105 months' imprisonment and three years of

supervised release. Movant appealed, and the Eighth Circuit Court of Appeals issued its final

judgment affirming the sentence on February 22, 2017. Movant filed the instant§ 2255 motion on

August 23, 2018, which is the date he placed it in the prison's mail system.

       Under 28 U.S.C. § 2255:

       A I-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of--

               (1) the date on which the judgment of conviction becomes final;

               (2) the date on which the impediment to making a motion created by
               governmental action in violation of the Constitution or laws of the
               United States is removed, if the movant was prevented from
               making a motion by such governmental action;

               (3) the date on which the right asserted was initially recognized by
               the Supreme Court, if that right has been newly recognized by the
               Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (4) the date on which the facts supporting the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

       A district court may consider, on its own initiative, whether a habeas action is barred by the

statute of limitations.   Day v. McDonough, 547 U.S. 198, 210 (2006).              However, before

dismissing a habeas action as time-barred, the court must provide notice to the movant. Id.

       For a defendant who does not file a petition for a writ of certiorari, the judgment of

conviction becomes final when the time for filing a certiorari petition with the United States

Supreme Court expires. Clay v. United States, 537 U.S. 522, 527 (2003). Under the Rules of the

Supreme Court of the United States, the time to file a petition for writ of certiorari is ninety days

after the date of entry of the judgment appealed from. Supreme Court Rule 13(1 ). The time does

not run from the date of mandate. Id.; Clay, 537 U.S. at 527, 529. A§ 2255 petitioner therefore has

one year and ninety days from the judgment of the appellate court to file a§ 2255 motion.

       As stated above, the Eighth Circuit Court of Appeals issued its final judgment on February

22, 2017. The limitations period ended, therefore, on May 23, 2018. As a result, the motion

appears to be barred by the limitations period. 1


1
 Movant appears to argue in his motion to vacate that the Supreme Court case of Sessions v.
Dimaya, 138 S.Ct. 1204 (2018), which provided that the residual clause in 18 U.S.C. § 16(b)
defining "crime of violence," was unconstitutionally vague, somehow restarts his statute of
limitations. Granted, in United States v. Salas, 889 F.3d 681 (10 1h Cir. 2018), the Tenth Circuit
Court of Appeals applied the holding of Dimaya to 18 U.S.C. § 924(c)(3)'s residual clause.
However, the holding of Dimaya has not been extended to a mere felon in possession case, such as
the statutes movant was convicted under, 18 U.S.C. § 922(g)(l), 18 U.S.C. § 924(a)(2). Rather, the
"crime of violence" definition similar to that in 18 U.S.C. § 16(b) and§ 924(c)(3) is found in very
few criminal statutes, such as Hobbs Act robbery with a gun, 18 U.S.C. § 1951and924(c) as well
as federal bank robbery with a gun, 18 U.S.C. § 2113 and 924(c). (In addition, there are some other
federal statutes that incorporate the 18 U.S.C. § 16(b) crime of violence definitions, such as the

                                                    2
        Accordingly,

        IT IS HEREBY ORDERED that movant shall show cause no later than thirty (30) days

from the date of this Memorandum and Order, why this action should not be dismissed as

untimely.

       IT IS FURTHER ORDERED that movant's failure to respond to the Order to Show

Cause will result in a ~~f1issal of this action.

       Dated this J..!!!1day of October, 2018.


                                                   ~~
                                                   RONNIE L. WHITE
                                                   UNITED STA TES DISTRICT JUDGE




Three Strikes Statute, the Failure to Register Under SORNA, Money Laundering, Violent Crime
in Aid of Racketeering, Use of Minors in Crimes of Violence, and Aggravated Felony
Enhancements Under Lawful Reentry.). Thus, movant simply does not qualify to start with a new
statute oflimitations under Dimaya as he was not convicted under 18 U.S.C. § 924(c).

                                                   3
